Title: To Thomas Jefferson from “A True Republican”, 6 December 1802
From: “A True Republican”
To: Jefferson, Thomas


          
            My Dear Sir
            Anne Arundel County Marylandca. 6 Dec. 1802
          
          Take the advice of a true Republican and have nothing to do with Pain for if you keep him with you any longer you will surely Loose your next Election you had better turn him away and give him no more feasts. But I think that you may never stand for president again for Adams will be the next president but god forbid it. Tom Pain that scandilous rascal for you a true Republican to encourage that villain Therefore take my advice and have nothing more to do with him 
          I am your most Ob Servant
          
            A True Republican
          
        